Citation Nr: 0834772	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-28 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disorder and, if so, whether 
service connection is warranted for the claimed 
disability.

2.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder, claimed as scoliosis, and, 
if so, whether service connection is warranted for the 
claimed disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1971 to 
January 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2005 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for a right 
knee disorder and scoliosis of the spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	In a decision dated April 1987, the RO denied service 
connection for a right knee disorder and a back disorder 
based on the finding that the veteran did not then suffer 
from either disability; the veteran did not complete an 
appeal of the April 1987 decision.

2.	Evidence received since the April 1987 rating decision 
with respect to a right knee disorder, not previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service 
connection for a right knee disorder and raises a 
reasonable possibility of substantiating the claim.

3.	Evidence received since the April 1987 rating decision 
with respect to a back disorder, not previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service 
connection for a back disorder and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.	The April 1987 rating decision which denied the veteran's 
claims of entitlement to service connection for a right 
knee disorder and a back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.	Evidence received since the April 1987 rating decision in 
connection with the veteran's claim of entitlement to 
service connection for a right knee disorder is new and 
material and the claim of service connection for a right 
knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.	Evidence received since the April 1987 rating decision in 
connection with the veteran's claim of entitlement to 
service connection for a back disorder is new and material 
and the claim of service connection for a back disorder, 
claimed as scoliosis, is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO initially denied the veteran's claims of service 
connection for a right knee disorder and back disorder in 
April 1987.  The RO considered service medical records, 
private treatment records and a March 1987 VA examination.  
The RO observed that the March 1987 VA examination indicated 
normal findings for both the right knee and back.  The RO 
further determined that service connection for a right knee 
and back disorder was not warranted because the veteran did 
not then suffer from a chronic disorder of either the right 
knee or back.  The veteran was notified of this decision and 
of his procedural and appellate rights by letter in May 1987.  
He did not complete an appeal of this decision.  Thus, it is 
final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claims seeking to reopen in June and September 
2005, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 1987 RO decision 
includes private treatment records from the Orthopaedic and 
Sports Medicine Center of Norman, Oklahoma.  Significantly, 
March 2006 treatment records indicate the veteran currently 
suffers from scoliosis with degenerative cervical and lumbar 
disc disease.  Furthermore, these newly submitted records 
indicate the veteran suffers from osteoarthritis of the right 
knee.  As noted above, the RO found that the veteran did not 
then suffer from a disorder of the right knee or back at the 
time his original claim was denied.

The Board concludes that the private treatment records 
submitted by the veteran are new and material.  They were not 
previously of record at the time of the April 1987 rating 
decision.  They are not cumulative of prior records because 
they provide a current diagnosis of a right knee and back 
disorder.  Previously, the record contained no such current 
evidence.  The evidence is therefore relevant and probative 
and raises a reasonable possibility of substantiating the 
claims.  These private treatment records, presumed credible, 
bear substantially upon the specific matters under 
consideration as they relate to an unestablished fact 
necessary to substantiate the claims and raise a reasonable 
possibility of substantiating the claims.  Consequently, the 
veteran's claims are reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for a right knee 
disorder and a back disorder.  

The Board notes that the veteran has not been provided with a 
current VA examination for either his claimed right knee or 
back disorder.  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In the instant case, a January 1975 Report of Medical 
Examination, completed upon the veteran's separation from 
active service, indicates a diagnosis of probable torn medial 
meniscus of the right knee and thoracic scoliosis.  Private 
treatment records dated June 1982 indicate the veteran then 
suffered from a torn medial meniscus of the right knee, 
resulting in surgery, and stable scoliosis.  However, as 
noted above, a March 1987 VA examination found the veteran's 
right knee and back to be normal at the time with only 
complaints of pain.  

Finally, a March 2006 private treatment record provides a 
diagnosis of scoliosis with degenerative disc disease of the 
cervical and lumbar spine, and a September 2007 record 
provides a diagnosis of degenerative arthritis of the right 
knee.  However, there is no competent medical opinion of 
record establishing an etiological relationship between the 
veteran's current right knee and back disorders and his 
active service.  As such, the Board is satisfied that the 
evidence of record requires VA to assist the veteran by 
providing a VA examination and opinion.

As a final note, the Board observes that in an August 2006 
statement, the veteran raised the issue of clear and 
unmistakable error (CUE) in the April 1987 rating decision 
that denied service connection for a right knee disorder and 
a back disorder.  This issue has not yet been adjudicated by 
the RO.  Thus, on remand, the issue of whether there was 
clear and unmistakable error in an April 1987 rating decision 
that denied service connection for a right knee disorder and 
a back disorder should be adjudicated by the RO.



Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issue of whether there 
was clear and unmistakable error (CUE) 
in an April 1987 rating decision that 
denied service connection for a right 
knee disorder and a back disorder.

2.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
his right knee disorder.  The claims 
file, including this remand, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  The examination should 
include a review of the veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and 
examining the veteran, the examiner 
should specify the nature of the 
veteran's current right knee disorder 
and answer whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current right knee 
disorder is etiologically related to 
his active service.  

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

3.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any back disorder(s).  The claims file, 
including this remand, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was 
accomplished.  The examination should 
include a review of the veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and 
examining the veteran, the examiner 
should specify the nature of the 
veteran's current back disorder(s) and 
answer whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the 
veteran's current back disorder(s) 
is/are etiologically related to his 
active service.  

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


